Citation Nr: 0407894	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  99-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veteran Service Officers


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for PTSD.  
In September 2003 the veteran testified at a hearing at the 
RO before the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.  A December 1990 RO rating decision denied a claim for 
service connection for PTSD.  In May 1996 the veteran applied 
to reopen the claim for service connection for this 
condition.

2.  Evidence received since the December 1990 RO rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for PTSD.

3.  During service the veteran did not engage in combat with 
the enemy; there is credible supporting evidence of a service 
stressor which is a cause of currently diagnosed PTSD. 





CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final December 1990 RO rating decision, and thus the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1990 rating decision, the RO, in pertinent 
part, denied service connection for PTSD.  The RO found that 
although the veteran had a diagnosis of PTSD, there was no 
evidence of a verified stressor.  The December 1990 RO rating 
decision is final, and the claim may be reopened only if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104; Manio v. Derwinski, 1 Vet.App. 140 (1991).  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Recent amendments to 38 C.F.R. § 3.156(a) apply only to 
claims to reopen received on or after August 29, 2001, and, 
hence, have no bearing on the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).

When the claim was denied by the RO in December 1990, the 
evidence on file consisted of service medical records, DD 
Form 214, a VA examination, and the veteran's statements.  
Service medical records showed no complaints or findings of 
PTSD.  The veteran's DD Form 214 showed he served on active 
duty in the Army from 1965 to 1967, including a year in 
Vietnam.  His primary military occupational specialty (MOS) 
was tack vehicle mechanic.  He was awarded the Vietnam 
Campaign Medal and the Vietnam Service Medal, but received no 
combat medals or decorations.  His last duty assignment in 
Vietnam was with HHT, 1st Sqdn., 10th Cav., 4th Inf. Div.  

In an April 1990 statement, the veteran reported that while 
on patrols in Vietnam he witness some of his buddies killed 
by enemy fire, including rockets, mortars, and sniper 
attacks.

A June 1990 VA psychiatric examination showed a diagnosis of 
PTSD.  

In a July 1990 statement, the veteran reported that he was in 
Vietnam from September 1966 to September 1967 in the Pleiku 
province and claimed he was in combat the whole time.  He 
reported he was in firefights and that there were mortar, 
rocket, and sniper attacks all of the time.

Evidence submitted subsequent to the December 1990 RO rating 
decision includes a number of statements from the veteran.  
In a December 1996 statement the veteran reported that he was 
unable to provide exact dates or locations for his reported 
stressors, but indicated that all events took place in Pleiku 
province between September 1966 and September 1967.  He 
reported that on his first night in Pleiku he was assigned 
perimeter guard duty and encountered enemy fire.  He also 
reported he came under enemy fire many nights while he was on 
perimeter guard duty.  He claimed that while at a field 
location, mortar fire blew up a fuel dump, severely burning 
several men in his unit.  He claimed that at another field 
location his unit was under heavy fire while retrieving a 
personnel carrier, and another unit came under attack and 
several were killed, but they were unable to get to them.  He 
claimed that in March 1967 while trying to bathe in a stream, 
the unit came under fire and several men were shot.  He 
claimed that when a field camp came under attack, while they 
were evacuating the wounded, another soldier was hit by a 
propeller blade.  In his December 1998 substantive appeal the 
veteran reported that in Vietnam he was in a mechanized 
infantry troop and his primary function was as an assistant 
gunner and a retriever of tracks damaged by enemy fire or 
booby traps.  In September 2003 the veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge.  He 
testified that when he first arrived in Vietnam he was put on 
guard duty, guarding the roads and doing track 
reconnaissance.  He claimed that the bathing incident (where 
they were trying to bathe in a stream, the unit came under 
fire, and several men were shot) occurred when he was on a 
track recon mission.  The veteran also described the 
treatment he had received for his PTSD.  The veteran's wife 
testified as to the impact of the veteran's PTSD on their 
family.  He indicated that in his recon role for the unit he 
went out in support of armored vehicles and if a track or 
tank was blown up, he helped provide security for the 
disabled armed vehicle until it could be recovered.  He 
testified that as a part of his duties he manned a 50-caliber 
machine gun.

Medical and service evidence submitted subsequent to the 
December 1990 RO rating decision includes private treatment 
records, VA treatment records, a VA examination, the 
veteran's statement, unit records from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), and 
records from the Social Security Administration.  

In a May 1996 form prepared by a private psychiatrist, Dr. 
Juan Orlando Falcon, for the veteran's employer, it was noted 
that the veteran had PTSD.

A VA discharge summary showed the veteran was admitted for 
detoxification from December 1996 to January 1997 and the 
diagnoses upon discharge included PTSD.  Subsequent VA 
treatment records show diagnoses of PTSD based on the 
veteran's reported Vietnam War experiences.

On VA examination in February 1997 the diagnosis was chronic, 
severe PTSD.

In an April 1999 psychological evaluation/treatment summary 
it was noted that the veteran had chronic PTSD as a result of 
his wartime experience.

Records from the Social Security Administration showed that 
the veteran received disability benefits for alcohol amnestic 
disorder and substance dependence.  

Received from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) in April 2000 were unit histories 
submitted by the 1st Squadron, 10th Cavalry (hereinafter 
"1/10") for 1966 and 1967.  These histories showed that the 
unit's main base camp was in Pleiku and the unit's mission 
included providing area security at Plei Djereng and securing 
Highway 509.  These histories further showed that in 
September 1966, Headquarters and Headquarters Troop (HHT) 
arrived in Vietnam and were airlifted to the 4th Division 
base camp approximately 8 km. south of Pleiku and the initial 
mission was the coordination of perimeter security for the 
base camp.  Also received were Morning Reports submitted by 
HHT, 1/10, for February 23, 1967 which showed that Spec. 4 
"J.R." was killed in action on February 21, 1967.  A U.S. 
Army Casualty report lists the cause of Spec. 4 J.R.'s death 
as drowning.  Also received were extracts from Operational 
Reports-Lessons Learned submitted by the I Field Force, 
Veteran, which showed there were attacks in the area of 
Pleiku on January 7, 1967 and June 9 and June 14, 1967.

In a September 2003 private psychological evaluation, the 
psychologist opined that the veteran had a chronic severe 
form of PTSD as a direct result of his participation in the 
Vietnam War.

With regard to the documents provided by USASCRUR, the Board 
notes that this evidence is new, in that it has not been 
previously considered and is not cumulative of evidence 
previously considered.  This evidence is also material in 
that it provides evidence related to the veteran's report of 
inservice stressors, and pertains to the significant question 
of whether the veteran had verifiable inservice stressors.  
Thus, the Board concludes that new and material evidence has 
been submitted since the December 1990 RO rating decision, 
and the claim for service connection for PTSD is reopened.

Since the Board has granted the veteran's appeal, to the 
limited extent that the claim for service connection for PTSD 
was reopened based on the submission of new and material 
evidence, due process requirements at this stage of the 
appellate process would ordinarily have required the Board to 
remand this case to the RO to initially adjudicate the claim 
on the merits on the basis of a de novo review of the entire 
evidence of record, both old and new.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  However, the Board finds that such 
remand is not necessary in this case, inasmuch as the veteran 
will not be prejudiced by the Board's decision on the merits 
of the claim as the Board's decision in this case results in 
a full grant of the benefit sought on appeal.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran served on active duty in the Army from 1965 to 
1967, including a year in Vietnam.  There have been a number 
of diagnoses of PTSD in recent years, and doctors have 
attributed the condition to purported Vietnam stressors.  The 
outcome of the claim for service connection for PTSD turns on 
satisfactory proof of a service stressor.

The veteran's service records indicate that while in Vietnam 
he worked as a track vehicle mechanic and a mechanic's 
helper.  He received no combat decorations and there is no 
other objective evidence of participation in combat.  He was 
assigned to HHT, 1/10, while in Vietnam.  Upon the evidence 
of record, the Board is unable to find that the veteran 
personally participated in combat.  As it is not shown the 
veteran engaged in combat, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  

The USASCRUR's letter, received in April 2000, and associated 
documents, include unit histories for 1/10.  This material 
shows the following: 1/10 was based in Pleiku; Pleiku or the 
CP (command post) of 1/10 was shelled on January 7, 1967 June 
9, 1967 and June 14, 1967; the June 14th attack resulted in 
one US killed in action (KIA) and 13 US wounded in action 
(WIA); 1/10 unit vehicles regularly encountered land mines 
and were damaged in combat on many occasions.  

The veteran's claimed Vietnam stressors includes rocket or 
mortar attacks.  Information from the service department 
(USASCRUR) corroborates the veteran's assertion that his unit 
was shelled at or near Pleiku during his service in Vietnam.  
There is also evidence in support of the claimed stressor 
involving the death of a HHT soldier in a river in late 
February 1967.  This soldier was classified as KIA.  In 
addition, according to the unit history, 1/10 participated in 
Operation Sam Houston and Operation Francis Bacon.  The unit 
history indicates that during Operation Sam Houston, 1/10 
sustained 2 KIA and 1 WIA, with 21 vehicles destroyed or 
damaged.  The unit history indicates that during Operation 
Francis Bacon, 1/10 sustained 3 KIA and 35 WIA, with 39 
vehicles destroyed or damaged.  North Vietnamese Army (NVA) 
and Viet Cong (VC) KIA for these two operations was put at 
30.  The Board therefore finds that, affording the veteran 
the benefit of all doubt, there is sufficient credible 
supporting evidence of PTSD-related stressors in Vietnam.  In 
sum, all elements for service connection for PTSD are 
established, and the claim for service connection for PTSD is 
granted.  

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  The Board notes that VA has not 
fulfilled its re-defined notice requirements as they pertain 
to the veteran's claim.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159 and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and its implementing regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
However, the Board finds that a remand to provide such notice 
to the veteran is not necessary in this case, inasmuch as the 
veteran will not be prejudiced by the Board's decision on the 
merits of the claim as the Board's decision results in a full 
grant of the benefit sought on appeal.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO obtained VA treatment and examination 
records and private treatment records as reported by the 
veteran.  Assistance must also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
veteran underwent a VA examination in February 1997, the 
report of which was obtained and reviewed by the Board. 

Thus, the Board concludes that although the VCAA requirements 
have not been fully met, there is no prejudice to the veteran 
because the Board's decision on the merits of the claim 
results in a full grant of the benefit sought on appeal.



ORDER

As new and material evidence has been submitted to reopen the 
claim for entitlement to service connection for PTSD, the 
claim is reopened.

Entitlement to service connection for PTSD is granted.


	                        
____________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



